DETAILED ACTION
This Office Action is in response to Application filed on 19 November 2019 and Preliminary Amendment filed 19 November 2019.
Claims 1-20 are cancelled.  Claims 21-40 are pending.  The pending claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 27 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,514,992. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24-26, 28, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12 of U.S. Patent No. 10,514,992. 
Claim 21 of the instant application maps to claim 1 of ‘992.
Claim 24 of the instant application maps to claim 1 of ‘992.
Claim 25 of the instant application maps to claim 1 of ‘992.
Claim 26 of the instant application maps to claim 1 of ‘992.
Claim 28 of the instant application maps to claim 2 of ‘992.
Claim 37 of the instant application maps to claim 12 of ‘992.
Claim 40 of the instant application maps to claim 12 of ‘992.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 12 of ‘992 contain every element of claims 21, 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-23, 29-31, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, U.S. Patent App. Pub. 2006/0123208, hereinafter referred to as “Johnson”.

Referring to claim 21, Johnson discloses a method for disaster recover planning for a virtual tape system (See paragraph 0014). This is interpreted as a method for mitigating disaster recovery in virtual tape applications, comprising.
Johnson discloses a primary virtual tape system, a primary mainframe computer, and configuration information for reconfiguring for disaster recovery (See paragraphs 0015, 0016, and 0057). This is interpreted as receiving, by a first virtual tape solution (VTS), a configuration override instruction from a first mainframe.
Johnson discloses a configuration information is stored and recalled; a disaster recovery terminal is reconfigured using the configuration information and the disaster recovery site has a mainframe system (See paragraphs 0057, 0058, and 0066).  Johnson discloses configuration of multiple devices and system, thus global configuration (See paragraph 0044).  This is interpreted as obtaining, in response to the receiving, a disaster recovery configuration (DRC) from a configurations repository, wherein the DRC is a latest global configuration implemented on a second VTS prior to a failover event occurring on a second mainframe.
Johnson discloses reconfiguring the disaster recovery terminal and providing a restored instance of the virtual tape system (See paragraphs 0058 and 0068). This 
Johnson discloses the configuration includes configuration for the virtual tape systems and reconfiguring the virtual tape system with its specific configuration information (See paragraphs 0044 and 0059).  This is interpreted as wherein, for each VTE of the set of VTEs, processing the DRC comprises: segmenting a portion of the DRC to define a VTE specific configuration (VSC).

Referring to claim 22, Johnson discloses the virtual tape system is reconfigured using configuration information from the disaster recovery mainframe (See paragraph 0059).  This is interpreted as wherein the configuration override instruction comprises a command for the first VTS to utilize the DRC.

Referring to claim 23, Johnson discloses the virtual tape system is reconfigured, thus replacing the previous configuration information (See paragraph 0059).  This is interpreted as wherein the DRC replaces an existing global configuration of the first VTS.

Referring to claim 29, Johnson teaches system for disaster recovery (See paragraph 0002). This is interpreted as a system, comprising.
Johnson teaches a primary mainframe computer (See paragraph 0015). This is interpreted as a first mainframe.

Johnson teaches a disaster recovery facility (See paragraph 0045). This is interpreted as a first disaster recovery manager (DRM) operatively connected to the first mainframe, and programmed to.
Johnson discloses a primary virtual tape system, a primary mainframe computer, and configuration information for reconfiguring for disaster recovery (See paragraphs 0015, 0016, and 0057). This is interpreted as receive, by a first virtual tape solution (VTS), a configuration override instruction from the first mainframe.
Johnson discloses a configuration information is stored and recalled; a disaster recovery terminal is reconfigured using the configuration information and the disaster recovery site has a mainframe system (See paragraphs 0057, 0058, and 0066).  Johnson discloses configuration of multiple devices and system, thus global configuration (See paragraph 0044).  This is interpreted as  obtain, in response to the receiving, a disaster recovery configuration (DRC) from a configurations repository, wherein the DRC is a latest global configuration implemented on a second VTS prior to a failover event occurring on a second mainframe.
Johnson discloses reconfiguring the disaster recovery terminal and providing a restored instance of the virtual tape system (See paragraphs 0058 and 0068). This is interpreted as process the DRC to configure the set of VTEs.
Johnson discloses the configuration includes configuration for the virtual tape systems and reconfiguring the virtual tape system with its specific configuration 

Referring to claim 30, Johnson discloses the virtual tape system is reconfigured using configuration information from the disaster recovery mainframe (See paragraph 0059).  This is interpreted as wherein the configuration override instruction comprises a command for the first VTS to utilize the DRC.

Referring to claim 31, Johnson discloses the virtual tape system is reconfigured, thus replacing the previous configuration information (See paragraph 0059).  This is interpreted as wherein the DRC replaces an existing global configuration of the first VTS.

Referring to claim 37, Johnson discloses software that in installed and executed on the mainframe computer (See paragraph 0038).  Johnson discloses a method for disaster recover planning for a virtual tape system (See paragraph 0014). This is interpreted as a non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method for mitigating disaster recovery in virtual tape applications, the method comprising.
Johnson discloses a primary virtual tape system, a primary mainframe computer, and configuration information for reconfiguring for disaster recovery (See 
Johnson discloses a configuration information is stored and recalled; a disaster recovery terminal is reconfigured using the configuration information and the disaster recovery site has a mainframe system (See paragraphs 0057, 0058, and 0066).  Johnson discloses configuration of multiple devices and system, thus global configuration (See paragraph 0044).  This is interpreted as obtaining, in response to the receiving, a disaster recovery configuration (DRC) from a configurations repository, wherein the DRC is a latest global configuration implemented on a second VTS prior to a failover event occurring on a second mainframe.
Johnson discloses reconfiguring the disaster recovery terminal and providing a restored instance of the virtual tape system (See paragraphs 0058 and 0068). This is interpreted as processing the DRC to configure a set of virtual tape engines (VTEs) of the first VTS.
Johnson discloses the configuration includes configuration for the virtual tape systems and reconfiguring the virtual tape system with its specific configuration information (See paragraphs 0044 and 0059).  This is interpreted as wherein, for each VTE of the set of VTEs, processing the DRC comprises: segmenting a portion of the DRC to define a VTE specific configuration (VSC).

Referring to claim 38, Johnson discloses the virtual tape system is reconfigured using configuration information from the disaster recovery mainframe (See paragraph 

Referring to claim 39, Johnson discloses the virtual tape system is reconfigured, thus replacing the previous configuration information (See paragraph 0059).  This is interpreted as wherein the DRC replaces an existing global configuration of the first VTS.

Allowable Subject Matter
Claims 24-28, 32-36, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any above Double Patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2005/0066116 to Bello et al.
- Two Virtual tape servers including disaster recovery
U.S. Patent App. Pub. 2005/0081077 to Luciani et al.
- Recovery of peer-to-peer system with virtual tape server
U.S. Patent App. Pub. 2014/0181395 to Vincent et al.
- Virtual tape library system including recovery

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.